Name: 94/9/EC: Commission Decision of 20 December 1993 amending Decision 93/447/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of growing medium originating in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  research and intellectual property;  environmental policy;  agricultural activity;  cooperation policy
 Date Published: 1994-01-11

 Avis juridique important|31994D000994/9/EC: Commission Decision of 20 December 1993 amending Decision 93/447/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of growing medium originating in third countries Official Journal L 007 , 11/01/1994 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 55 P. 0215 Swedish special edition: Chapter 3 Volume 55 P. 0215 COMMISSION DECISION of 20 December 1993 amending Decision 93/447/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of growing medium originating in third countries (94/9/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 93/110/EC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by the Member States, Whereas, under the provisions of Directive 77/93/EEC, soil and growing medium as such, as defined in Annex III, part A, item 14 thereof, may not in principle be introduced into the Community, because of the risk of introducing harmful soil-borne organisms, if they originate in Turkey, Belarus, Estonia, Latvia, Lithuania, Moldova, Russia, Ukraine or third countries outside the European continent other than Cyprus, Egypt, Israel, Libya, Malta, Morocco and Tunisia; Whereas by Decision 93/447/EEC (3) the Commission authorized the Member States to provide for derogations in respect of the introduction of growing medium, for the purpose of scientific work and under specified conditions; Whereas the conditions justifying the authorization for growing medium should be extended to soil; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 93/447/EEC is hereby amended as follows: 1. The title is replaced by the following: 'Commission Decision 93/447/EEC of 9 July 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of soil and growing medium originating in third countries.' 2. Article 1 is amended as follows: (a) In paragraph 1, 'growing medium' is replaced by 'soil and growing medium'. (b) In paragraph 2, indents (a), (b) and (c) are replaced by the following: '(a) the nature and objectives of the scientific work for which the soil or the growing medium is to be imported shall have been examined and approved; (b) the quantity of soil or growing medium shall be limited to an amount which is adequate for the approved scientific work; (c) the premises and facilities of the establishment at which the scientific work is to be undertaken shall have been inspected and approved to ensure that no harmful organism imported with the soil or the growing medium can escape and'. (c) In paragraph 3, indent (a) is replaced by the following: '(a) the imported soil or growing medium, and any plants, plant products, soil, growing medium and other material which has been in contact with it shall be destroyed, sterilized or otherwise treated in a manner to be specified by the said official bodies and'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 303, 10. 12. 1993, p. 19. (3) OJ No L 209, 20. 8. 1993, p. 32.